      Case 1:21-cv-01105-VSB-BCM Document 14 Filed 09/16/21 Page 1 of 1
                             Christopher J. Bowes, Esq.
                                   54 Cobblestone Drive
                                   Shoreham, NY 11786
                                      Tel/Fax (631) 929-1700
                                        Cell (212) 979-7575
                                     Email cjbowes@gmail.com                          9/16/21
                                  ____________________________

                                                              September 15, 2021
Via ECF
Hon. Barbara C. Moses
United States Magistrate Judge
United States Courthouse
500 Pearl Street
New York, NY 10007                                     RE:    Cash Smith v. Kijakazi
                                                              21-cv-1105-VSB-BCM


Dear Judge Moses:

         I am writing to request an extension of time in which to file plaintiff's settlement proposal
in this case. Plaintiff’s settlement proposal is due today. This is plaintiff’s first request for an
extension of time.

         I seek additional time to complete plaintiff’s settlement proposal due to a significant
backlog in my workload caused by illness during the prior two weeks. Despite being fully
vaccinated, I contracted Covid 19 in late August and experienced significant fatigue in the last
week of August and the first week of September. This significantly impacted my stamina and
ability to keep pace with my work schedule, including Ms. Cash-Smith’s papers. I apologize for
the delay and disruption to you schedule. With the kind consent of opposing counsel, SAUSA
Ariella Zoltan, I respectfully request that the Court approve the following revised briefing
schedule:

       September 30, 2021      Plaintiff’s Settlement Proposal
       November 1, 2021        Remand Stipulation Or non-Settlement letter
       December 1, 2021        Plaintiff’s Motion for Judgment on the Pleadings
       January 31, 2022        Defendant’s Motion for Judgment on the Pleadings
       February 21, 2022       Plaintiff’s Reply

        Thank you for Your Honor's attention to this matter.

                                                              Respectfully submitted,

                                                              /s/ Christopher J. Bowes, Esq.
                                                              Christopher J. Bowes, Esq.

cc:    SAUSA Ariella Zoltan
                                        Application GRANTED. SO ORDERED.


                                        ____________________
                                        Barbara Moses
                                        United States Magistrate Judge
                                        September 16, 2021
